Parker, P. J.:
From the evidence in this case, I am satisfied that the deceased husband of the petitioner, from whom she derives her title, Andrew R. Hunter, intended to revoke the dedication of Rawson street, as ■designated on the map of 1873, between Third street and Livingston avenue, and to substitute in its place the street as laid down on the map of 1889. I should doubt the sufficiency of the evidence to support this conclusion, were it not for the fact that Hunter caused the precise street, as laid down on that map, to be located upon the ground and inclosed with a fence upon either side, thus preparing it for the use as a thoroughfare to which the public thereafter subjected it.
1 The evidence discloses that in the year 1890 the street, as laid out on that map, was fenced, and at all times since has remained so.' Although it is not shown who fenced it, the reasonable presumption is that Hunter did it. Certainly, it must have been done with his acquiescence, and it is to be noticed that both such fences cross the *104lihe of the street as it was designated on the map of 1873 and effectually bar all travel through it,' thus plainly evincing the intent to abandon.such street and revoke its dedication and as-plainly evincing the intent to dedicate the latter street as a highway to the city. (See Eckerson v. Village of Haverstraw, 6 App. Div. 102, 104.).
The more serious question is whether such dedication has ever-been accepted by the city of Albany.
There is no dispute but that since 1889, and up to June 4, 1898, such street was used by whoever of the public desired to pass-through it, without objection or hindrance from Hunter or his successors. The natural formation of the ground over which it passed was such that it was easily -traveled by teams as well as by pedestrians, and it was, in fact, used to a considerable extent by 2Deople-in that locality. But I do not discover that the officers of the city having the subject of streets in their charge ¿ver in any way recog.nized it as a street. They never repaired it, nor improved it; nor,, prior to the ordinance by which the comipon council accepted it and which was passed June 6,. 1898, did they do any-act whatever clearly arid unmistakably showing an intention to accept it -as a-street.
It is true that on May sixteenth a member of that council gave-notice that at the next meeting he would introduce a resolution to-accept it as a street,- and on the same day the council had resolved to build a sewer through “ Rawson street, as declared by ordinance-to be a public street,” but no action accepting it was taken until June sixth. Had the council on that date seen lit to reject the gift,, instead of acce2Dting it, or to accept it over the line proposed by the map of 1873, instead of that of 1889, no previous resolution or action'on its part, nor of any city official, would have stood in its Way.
I think it plain that, prior to the passage of that ordinance,- there-had been no direct acceptance of the dedication. (People v. Underhill 144 N. Y. 316, 323.)
But an acceptance may be implied from long user by the public,, and the' question arises whether the use above referred to has-operated as an acceptance in this case.
The dedication is to the. city. And it is the city upon which the burden of maintaining the street,' and of responsibility for its safe: *105condition, is imposed. It would seem clear, therefore, that no one "other than the city could accept such burden. The city acts through duly selected officers, to whom is given the charge of its streets, and only those officers may rightfully determine what additional burdens in the way of new streets shall be imposed upon the city. The owner of lands may open a street through them, and it may be greatly to his advantage that the city assume the burden of maintaining it and keeping it in safe and proper repair,, and the public may constantly use it as a convenient thoroughfare, and yet the-city authorities may deem it unnecessary and most unwise for the city to accept it as a street. Such user by the public is not the user which will amount to an acceptance. The irresponsible public may not so impose such additional burden upon the city.
No formal action or orlinance by the authorities having such matters in charge is needed, If they use the street, if even by slight acts of repair or improvement they indicate their plain intent to accept it as a street, the acceptance may be implied from the user.
In People v. Underhill (supra, 324) Judge Peckham, in referring to the character ,of user from which an acceptance may be implied, says : “ That the user m.u'st be like that of highways in general, and the road must not only be traveled upon, but it must be kept in repair, taken in charge and adopted by the public authorities.”
So there might be instances where the circumstances and a long user of twenty years and upwards by the general public would indicate that it had been under charge of the public authorities. In the case before us, however, the dedication with which we have to do was in 1889. The street which, is designated on the map of 1873 is so different in its location and so differently affects the interests of Hunter, and was so clearly abandoned by. him when the new road of 1889 was fenced in, that we may not consider any acts of the respective parties prior, to 1889 as affecting this question.
I conclude, therefore, that neither by user, nor by act of the city itself was the dedication .which Hunter cle'arly made 'in 1889 accepted at any time prior to the passage of the ordinance on June 6,1898.
The dedication of this street was incomplete and of no force until it was accepted, and at any time prior to such acceptance it might *106be revoked, as against the city, by the one who made it, or by those who succeeded to his interests. The petitioner in this proceeding is Hunter’s successor, and on June fourth, before the passage of the. ordinance above referred to, she erected a tight board fenc,e across each end of such street, thus effectually closing all entrance into it from either Third street or Livingston aventie. Such a • method of revocation is one frequently adopted. It was a plain notice to the city of her intent to revoke, and is an effective method in all cases ' where the right to revoke still remains in the donor.
It is claimed by the respondent’s counsel that the strip of land in question has become a street by" force of the provisions of section 20 of title 17 of the charter of the city of Albany (Laws of 1883,. chap. 298), added by chapter 286, Laws of 1891, section 31.
Such act is to the effect that all streets, etc., in the city which have been thrown open to public use, and have been, or may be, “used as such” for live years continuously, shall “be deemed and taken to be public streets,” etc., provided the common council shall ■ by a two-thirds vote of all its members, accept such streets.
This street has undoubtedly been thrown open to public use, but has it been “used as a street” within the meaning of that section? In defining similar words used in the general statutes (1 R. S. -521, § 100)" it is held in Speir v. Town of New Utrecht (121 N. Y. 420) that such user “ must be like that of highways generally; the road . must not only be traveled upon, but kept in repair or taken in charge of, or adopted by the public authorities; and so the fact that a portion of the public have traveled over it more than twenty, years does not alone make it a highway.”
I am of the opinion that a similar meaning should be given to the words used in. this statute.
Moreover, the user must be for five years “ continuously.” It may well be that dedication would be inferred from the fact that the street had for five years been thrown open to public use ; but the right to revoke, always exists until accepted, and it is clear from this statute that no acceptance exists until the common council, by a two-thirds vote, so .declares. It is not to be supposed that the intent of the statute was to deprive the donor of his common-law right to revoke a dedication before acceptance, That would be equivalent to creating a prescription after five instead of twenty years’ user. *107The acceptance under the statute must, I think, be had before the street has been withdrawn from public use. And in the case before us, as we have seen above, the action of the common council was not taken until after such withdrawal.
I reach the conclusion that the land in question has never become a public street of the city of Albany. It is still the private property of this petitioner.
It seems to be conceded on the part of the city that, unless the strip of land in question had become one of its streets, the laying of the Sewer through the same was unauthorized .and the assessment eomplained of was also unwarranted.
It results, therefore, that the order appealed from should be reversed, and the assessment vacated, with costs to the petitioner of this appeal and in the court below.
All concurred, except Herrick, J., not acting.
Order reversed, with costs and disbursements, and assessment as against the appellant vacated, with costs.